Order
Per Curiam,
And Now, this 29th day of June, 1973, upon consideration of the within petition, it appearing from the record that the Commonwealth failed to introduce any evidence in the trial court pursuant to Eules 4002 or 4005 of the Pennsylvania Eules of Criminal Procedure and failed to file an answer in opposition to the within petition before this Court, and it further appearing that no findings of fact *434were made by tbe trial court, tbe matter is remanded to tbe Court of Common Pleas of Luzerne County with instructions to conduct a bearing and make proper findings under Eule 4005 of tbe Pennsylvania Eules of Criminal Procedure.